                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 1 of 17 Page ID #:449




                                                           1   AKERMAN LLP
                                                               JUSTIN D. BALSER (SBN 213478)
                                                           2   Email: justin.balser@akerman.com
                                                               PARISA JASSIM (SBN 273915)
                                                           3   Email: parisa.jassim@akerman.com
                                                               601 W. Fifth Street, Suite 300
                                                           4   Los Angeles, California 90071
                                                               Telephone: 213.688.9500
                                                           5   Facsimile: 213.627.6342
                                                           6   TAYLOR T. HAYWOOD (admitted
                                                               Pro Hac Vice)
                                                           7   Email: taylor.haywood@akerman.com
                                                               1900 16th Street, Suite 1700
                                                           8   Denver, Colorado 80202
                                                               Telephone: 303.260.7712
                                                           9   Facsimile: 303.260.7714
                                                       10      ERIN E. EDWARDS (admitted Pro Hac Vice)
                                                               Email: erin.edwards@akerman.com
                                                       11      71 South Wacker Drive, 47th Floor
                                                               Chicago, Illinois 60606
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Telephone: 312.634.5700
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                               Facsimile: 312.424-1900
                                                       13
AKERMAN LLP




                                                               Attorneys for plaintiff Private National Mortgage
                                                       14      Acceptance Company, LLC
                                                       15                                      UNITED STATES DISTRICT COURT
                                                       16                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                       17        PRIVATE NATIONAL MORTGAGE                       Case No. 2:21-cv-02992-SB-AS
                                                                 ACCEPTANCE COMPANY, LLC.                        Hon. Stanley Blumenfeld, Jr.
                                                       18
                                                                                  Plaintiff,                    PRIVATE NATIONAL MORTGAGE
                                                       19                                                       ACCEPTANCE COMPANY, LLC'S
                                                                 v.                                             REPLY SUPPORTING ITS MOTION
                                                       20                                                       FOR PRELIMINARY INJUNCTION
                                                                 PROPRIETARY CAPITAL, LLC, a
                                                       21        Delaware limited liability company;            Hearing Date: August 6, 2021
                                                                 BRANDON D. WATTS,                              Time: 8:30 a.m.
                                                       22                                                       Crtrm: 6C
                                                                                  Defendants.
                                                       23                                                       Complaint filed: April 6, 2021
                                                                                                                FAC filed: June 11, 2021
                                                       24                                                       Trial Date: October 17, 2022
                                                       25                   Private National Mortgage Acceptance Company (PennyMac) replies supporting
                                                       26      its motion for preliminary injunction, ECF No. 39. Proprietary Capital, LLC (PropCap)
                                                       27      and Brandon D. Watts' opposition is ECF No. 50.
                                                       28
                                                                                                                              CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 2 of 17 Page ID #:450




                                                           1                                                  TABLE OF CONTENTS
                                                           2   I.           INTRODUCTION ........................................................................................... 1
                                                           3   II.          ARGUMENT................................................................................................... 1
                                                           4
                                                                            A.       Mr. Watts and PropCap Misappropriated PennyMac's Trade Secrets.. 1
                                                           5
                                                                                     1.   Mr. Watts and PropCap misunderstand the
                                                           6                              misappropriation definition ........................................................ 1
                                                           7                         2.   Mr. Watts misappropriated the EBO Model by acquisition ....... 2
                                                                                     3.   Mr. Watts and PropCap misappropriated the Model by use
                                                           8                              and disclosure ............................................................................. 5
                                                           9                         4.   Mr. Watts and PropCap continue misappropriating the
                                                                                          Model .......................................................................................... 7
                                                       10                            5.   The deal transaction documents are trade secrets ....................... 9
                                                       11                            6.   Mr. Watts and PropCap misappropriated the deal
                                                                                          documents ................................................................................... 9
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071




                                                                            B.       Mr. Watts and PropCap Engaged in Unfair Competition. .................. 10
                 601 W. FIFTH STREET, SUITE 300




                                                       13
AKERMAN LLP




                                                                            C.       Mr. Watts and PropCap Do Not Refute PennyMac's Harm. .............. 11
                                                       14
                                                       15                   D.       The Equities and Public Interest Favor PennyMac. ............................ 12

                                                       16                   E.       The Court Should Not Require A Bond. ............................................. 12
                                                       17      III.         CONCLUSION ............................................................................................. 12
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                                                 i                          CASE NO. 2:21-cv-02992-SB-AS
                                                                                 REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 3 of 17 Page ID #:451




                                                           1                                             TABLE OF AUTHORITIES
                                                           2                                                                                                                         Page(s)
                                                           3   Cases
                                                           4   02 Micro Int'l Ltd. v. Monolithic Power Sys., Inc.,
                                                           5      399 F. Supp. 2d 1064 (N.D. Cal. 2005)................................................................ 5
                                                           6   A1 Electronics, Inc. v. Chang,
                                                           7      2007 WL 9734430 (C.D. Cal. July 18, 2007) ...................................................... 9

                                                           8   Altavion, Inc. v. Konica Minolta Sys. Lab'y, Inc.,
                                                                  226 Cal. App. 4th 26 (2014) ................................................................................. 2
                                                           9
                                                       10      BladeRoom Grp. Ltd. v. Emerson Elec. Co.,
                                                                  331 F. Supp. 3d 977 (N.D. Cal. 2018).............................................................. 2, 6
                                                       11
                                                               Dealertrack, Inc. v. Huber,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071




                                                                 460 F. Supp. 2d 1177 (C.D. Cal. 2006) ................................................................ 2
                 601 W. FIFTH STREET, SUITE 300




                                                       13
AKERMAN LLP




                                                               Global Tranz Enter. Inc. v. Shipper's Choice Global LLC,
                                                       14         No. CV-16-04038-PHX-ROS, 2017 WL 11609546 (D. Ariz. Feb. 23, 2017) .... 3
                                                       15
                                                               Indep. Techs., LLC v. Otodata Wireless Network, Inc.,
                                                       16         No. 320CV00072RJCCLB, 2020 WL 1433525 (D. Nev. Mar. 23, 2020)........... 2
                                                       17      Morlife, Inc. v. Perry,
                                                       18        56 Cal. App. 4th 1514 (1997) ............................................................................... 5

                                                       19      PMC, Inc. v. Kadisha,
                                                                 78 Cal. App. 4th 1368 (2000) ......................................................................... 5, 10
                                                       20
                                                       21      Silvaco Data Sys. v. Intel Corp.,
                                                                   184 Cal. App. 4th 210 (2010) ....................................................................... 2, 5, 9
                                                       22
                                                               Yeiser Rsch. & Dev. LLC v. Teknor Apex Co.,
                                                       23
                                                                  281 F. Supp. 3d 1021 (S.D. Cal. 2017) .......................................................... 8, 11
                                                       24
                                                               Statutes
                                                       25
                                                               18 U.S.C. § 1836 ........................................................................................................ 2
                                                       26
                                                       27      18 U.S.C. § 1839 .................................................................................................... 2, 5
                                                       28      Cal. Civ. Code § 3426.1(b) .................................................................................... 2, 5
                                                                                                                              ii                          CASE NO. 2:21-cv-02992-SB-AS
                                                                             REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 4 of 17 Page ID #:452




                                                           1   Cal. Civ. Code § 3426.3............................................................................................. 2
                                                           2   Other Authorities
                                                           3
                                                               Restatement (Third) Unfair Competition § 40 (1995) Comment c ........................... 6
                                                           4
                                                           5
                                                           6
                                                           7
                                                           8
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                                           iii                        CASE NO. 2:21-cv-02992-SB-AS
                                                                             REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 5 of 17 Page ID #:453




                                                           1                                       I.         INTRODUCTION
                                                           2                Mr. Watts and PropCap contradict themselves in their opposition. They deny
                                                           3   misappropriating PennyMac's trade secrets yet admit Mr. Watts sent himself PennyMac's
                                                           4   EBO Cashflow Model and deal transaction documents without permission, violating
                                                           5   PennyMac's written policies. This alone is misappropriation. Mr. Watts and PropCap
                                                           6   continued the misappropriation by admittedly sending PennyMac and "third parties" a
                                                           7   model copy with PennyMac's performance vectors. No non-disclosure agreement or
                                                           8   pandemic-related inconveniences excuse these actions. And it is irrelevant whether they
                                                           9   are turning a profit off of stealing and disclosing PennyMac's trade secrets. Their conduct
                                                       10      is causing PennyMac direct, irreparable harm. Mr. Watts and PropCap show no regard
                                                       11      for competing in the EBO market fairly. If they did, they would have no issue returning
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      or destroying PennyMac's Model, deal transaction documents and any models or
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      documents based on or derived from their contents. Their opposition confirms the
AKERMAN LLP




                                                       14      necessity for an immediate injunction.
                                                       15                                               II.    ARGUMENT
                                                       16      A.           Mr. Watts and PropCap Misappropriated PennyMac's Trade Secrets.
                                                       17                   Mr. Watts and PropCap do not dispute PennyMac's Model and any substantive deal
                                                       18      documents—rather than blank contracts—are trade secrets. They resist an injunction by
                                                       19      claiming no misappropriation occurred. But Mr. Watts' admissions prove otherwise.
                                                       20                   1.     Mr. Watts and PropCap misunderstand the misappropriation definition
                                                       21                   Mr. Watts and PropCap claim they never misappropriated PennyMac's Model or
                                                       22      transaction documents because Mr. Watts did not "intend" to steal trade secrets when
                                                       23      taking them and never profited from their use. (ECF No. 50, pp. 5, 12, 19.) Even the
                                                       24      premise is false. Mr. Watts admits using the Model at PropCap to avoid reformatting a
                                                       25      new file, disclosing Model vectors to third parties and locking up a one-year deal with a
                                                       26      competitor. (ECF No. 39-3, Ex. 3; ECF No. 50-1, ¶¶ 21, 22.) Mr. Watts and PropCap
                                                       27      undoubtedly profited off the trade secrets Mr. Watts intentionally took for his benefit.
                                                       28                   But even if the court believes their false statements, intent is irrelevant.
                                                                                                                 1               CASE NO. 2:21-cv-02992-SB-AS
                                                                                 REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 6 of 17 Page ID #:454




                                                           1   Misappropriation occurs when a person acquires, uses or discloses a trade secret with
                                                           2   reason to know it was acquired through improper means. Cal. Civ. Code § 3426.1(b);
                                                           3   BladeRoom Grp. Ltd. v. Emerson Elec. Co., 331 F. Supp. 3d 977, 980 (N.D. Cal. 2018).
                                                           4   A person acquires a trade secret through improper means when he breaches a duty to
                                                           5   maintain secrecy, such as an employee handbook's confidentiality clause. 18 U.S.C. §
                                                           6   1839(6);           Indep.   Techs.,   LLC   v.   Otodata   Wireless   Network,     Inc.,   No.
                                                           7   320CV00072RJCCLB, 2020 WL 1433525 (D. Nev. Mar. 23, 2020) (defendants had a
                                                           8   duty to keep former employer's trade secrets private under employee manual but violated
                                                           9   the duty by taking the information to their new employer). Intent is not required.
                                                       10                   Profit is not required, either. Mr. Watts and PropCap believe they can continue
                                                       11      harming PennyMac by stealing, using and disclosing its trade secrets until they personally
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      benefit. That is not the law. They unsurprisingly cite nothing supportive. A trade secret
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      owner may bring a civil action against an individual or entity who misappropriated the
AKERMAN LLP




                                                       14      trade secret. 18 U.S.C. § 1836; Cal. Civ. Code § 3426.3. No statutory provision requires
                                                       15      the misappropriator realize a profit before the trade secret owner sues. See Altavion, Inc.
                                                       16      v. Konica Minolta Sys. Lab'y, Inc., 226 Cal. App. 4th 26, 68 (2014) (trade secret owner
                                                       17      entitled to royalties even where defendant never a realized profit off trade secret use).
                                                       18      PennyMac succeeds on the merits even without profit evidence.
                                                       19                   2.     Mr. Watts misappropriated the EBO Model by acquisition
                                                       20                   Mr. Watts and PropCap also fail to recognize Mr. Watts misappropriated
                                                       21      PennyMac's Model the second he acquired it. Trade secret acquisition alone constitutes
                                                       22      misappropriation so long as the misappropriator had a duty to maintain its secrecy.
                                                       23      Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th 210, 222 (2010) (defendant
                                                       24      misappropriates a trade secret "through three types of conduct: acquisition, disclosure, or
                                                       25      use.") (quotations omitted); Dealertrack, Inc. v. Huber, 460 F. Supp. 2d 1177, 1184 (C.D.
                                                       26      Cal. 2006) ("Plaintiff also argues that Defendants have not alleged the misappropriation
                                                       27      of the trade secret because Defendants have not alleged use of the information obtained.
                                                       28      But the UTSA does not require such allegations.").
                                                                                                                2                CASE NO. 2:21-cv-02992-SB-AS
                                                                                 REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 7 of 17 Page ID #:455




                                                           1                Mr. Watts' admission he sent the Model to his personal email address while a
                                                           2   PennyMac employee meets the acquisition requirement. (ECF No. 50-1, ¶¶ 13, 21, 22);
                                                           3   see Global Tranz Enter. Inc. v. Shipper's Choice Global LLC, No. CV-16-04038-PHX-
                                                           4   ROS, 2017 WL 11609546, *5 (D. Ariz. Feb. 23, 2017) (employees acquired trade secrets
                                                           5   by emailing them to their home email address). Mr. Watts and PropCap's false statements
                                                           6   PennyMac sent Mr. Watts the Model and performance vectors under a non-disclosure
                                                           7   agreement change nothing. (ECF No. 50, pp. 13, 14; ECF No. 50-1, ¶ 19.) Joshua
                                                           8   Summers contradicts them by admitting PennyMac only provided Model "portions."
                                                           9   (ECF No. 50-5, ¶ 10.) Mr. Watts, on the other hand, sent himself numerous PennyMac
                                                       10      documents via email while a PennyMac employee, including full "cashflow models."
                                                       11      (ECF No. 50-1, ¶ 13.) He admits using the full "Excel file that [he] originally created at
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      PennyMac"—not just the performance vectors—immediately after starting with
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      PropCap. (Id. at ¶ 22.) The non-disclosure agreement was not in place until more than
AKERMAN LLP




                                                       14      two weeks later. (Id. at Ex. 1.) And he says PennyMac "would have" sent him the vectors
                                                       15      if requested, proving PennyMac never provided them. (Id. at ¶ 21 (emphasis added).)
                                                       16      Mr. Watts and Mr. Summers could easily have attached an email or share file
                                                       17      confirmation showing PennyMac provided the full Model or vectors to their declarations.
                                                       18      They did not—because PennyMac never sent Mr. Watts the full Model or performance
                                                       19      vectors he used to solicit business. (ECF No. 39-1, ¶ 19.) Mr. Watts acquired the Model
                                                       20      and vectors on his own, then used them to undercut PennyMac's prices for PropCap's
                                                       21      benefit. (ECF No. 39-3, Ex. 3, 4.)
                                                       22                   Doing so violated Mr. Watts' duty to maintain the Model's secrecy. He agreed
                                                       23      "PennyMac's records, reports, software, products or documents may not be removed or
                                                       24      copied at any time without prior management written approval and as required in the
                                                       25      performance of duties for PennyMac" when signing PennyMac's employee handbook.
                                                       26      (ECF No. 39-2, p. 23.) "Further, all employees are required to protect and safeguard all
                                                       27      such Proprietary Information and confidential information from unauthorized
                                                       28      disclosure." (Id. at p. 22.) Mr. Watts breached PennyMac's written policies by personally
                                                                                                             3                 CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 8 of 17 Page ID #:456




                                                           1   acquiring the Model without PennyMac's written consent.
                                                           2                Mr. Watts cannot avoid his duty to maintain the Model's secrecy by claiming
                                                           3   PennyMac employees frequently emailed themselves PennyMac documents during the
                                                           4   pandemic and when experiencing intermittent server interruption. (ECF No. 50, p. 11;
                                                           5   ECF No. 50-1, ¶¶ 12, 13.) He does not lay any foundation or attach supporting evidence
                                                           6   for his statement.1 Regardless, whether other employees supposedly breached their
                                                           7   confidentiality obligations is irrelevant. Mr. Watts and PropCap provide no evidence
                                                           8   PennyMac knew about or permitted the conduct. They likewise provide no evidence
                                                           9   PennyMac suspended its employment policies in any way.
                                                       10                   And the fact Mr. Watts did not return or destroy the Model when he stopped
                                                       11      working for PennyMac eviscerates his "diligent employee" argument. PennyMac's
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      handbook provides: "Upon an employee's termination, any documents relating to
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      Proprietary Information or work performed by the employee or others for PennyMac shall
AKERMAN LLP




                                                       14      be returned to PennyMac immediately." (ECF No. 39-2, pp. 19, 23.) This is not a case
                                                       15      of an employee simply wanting to do his job until he left the company. Mr. Watts and
                                                       16      PropCap still have not returned or destroyed the Model and its derivatives.
                                                       17                   Mr. Watts and PropCap's protest PennyMac and PropCap executed a non-
                                                       18      disclosure agreement is a deliberate diversion. (See ECF No. 50, p. 13.) Mr. Watts admits
                                                       19      taking the Model while a PennyMac employee—before any agreement between PropCap
                                                       20      and PennyMac existed. (ECF No. 50-1, ¶¶ 13, 19, 22 and Ex. 1.) He also admits using
                                                       21      the Model immediately when starting with PropCap. (Id. at ¶ 22.) The agreement was
                                                       22      not in place until more than two weeks later. (Id. at Ex. 1.) And the agreement
                                                       23      contemplated PropCap's use of documents and information PennyMac supplied—not
                                                       24      those Mr. Watts previously stole. (Id.) The non-disclosure agreement does not apply.
                                                       25
                                                       26
                                                       27      1
                                                                 This is because PennyMac required all employees take their PennyMac desktop
                                                       28      computers home and provided VPN access during quarantine. There was no need or
                                                               authorization to send PennyMac documents to personal emails.
                                                                                                             4                CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 9 of 17 Page ID #:457




                                                           1                3.     Mr. Watts and PropCap misappropriated the Model by use and disclosure
                                                           2                Mr. Watts and PropCap continued misappropriating the Model through each
                                                           3   subsequent use and disclosure. Silvaco Data Sys, 184 Cal. App. 4th at 222; PMC, Inc. v.
                                                           4   Kadisha, 78 Cal. App. 4th 1368, 1383 (2000) ("Employing the confidential information
                                                           5   in manufacturing, production, research or development, marketing goods that embody
                                                           6   the trade secret, or soliciting customers through the use of trade secret information, all
                                                           7   constitute use."). Their argument PennyMac and PropCap are not competitors is wrong
                                                           8   and immaterial. 02 Micro Int'l Ltd. v. Monolithic Power Sys., Inc., 399 F. Supp. 2d 1064,
                                                           9   1072 (N.D. Cal. 2005) (misappropriation can occur even if the product is not used to
                                                       10      compete directly). They disclosed the model copy and vectors when soliciting direct
                                                       11      competitor business, threatening market oversaturation and PennyMac's competitive
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      advantage. (ECF No. 39, pp. 10-12, 15-18; ECF No. 39-3, Ex. 3; ECF No. 50-1, ¶ 21.)
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                   Mr. Watts declares he "did . . . continue to use the same Excel file that [he]
AKERMAN LLP




                                                       14      originally created at PennyMac" when he "arrived at PropCap." (ECF No. 50-1, ¶ 22.)
                                                       15      This is black letter misappropriation by use. See Silvaco Data Sys, 184 Cal. App. 4th at
                                                       16      222; Cal. Civ. Code § 3426.1(b); 18 U.S.C. § 1839(5). He allegedly did so to avoid
                                                       17      reformatting a new file.           (ECF No. 50-1, ¶ 22.)       Laziness does not excuse
                                                       18      misappropriation. See 18 U.S.C. § 1839(5). Trade secret laws were designed to prohibit
                                                       19      others from taking advantage of a trade secret owner's labor and ingenuity. Morlife, Inc.
                                                       20      v. Perry, 56 Cal. App. 4th 1514, 1520 (1997).
                                                       21                   Mr. Watts and PropCap also misappropriated the Model by sending the copy to
                                                       22      PennyMac for a business pitch, and each time Mr. Watts sent third parties the model
                                                       23      replica and vectors. See PMC, Inc., 78 Cal. App. 4th at 1383. The unrelated non-
                                                       24      disclosure agreement does not sanction their conduct. Mr. Watts and PropCap did not
                                                       25      acquire the Model under the agreement. (ECF No. 50-1, ¶¶ 13, 21, 22 and Ex. 1.) Nor
                                                       26      could they launder Mr. Watts' misappropriation by referencing it. And the agreement
                                                       27      specifically prohibits disclosing confidential documents and information to third parties.
                                                       28      (Id. at Ex. 1.) That is the agreement's very purpose. (See id.)
                                                                                                              5                  CASE NO. 2:21-cv-02992-SB-AS
                                                                                 REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 10 of 17 Page ID #:458




                                                           1                Mr. Watts and PropCap falsely claim Mr. Watts "deleted all of the data and
                                                           2   formulas" from the Model before using and disclosing it. (Id. at ¶ 22.) Mr. Watts'
                                                           3   testimony just sentences earlier confirms the opposite. (Id. at ¶ 21.) He admits sending
                                                           4   third parties PennyMac's vectors. (Id. at ¶ 21.) He did not delete them from the Model.
                                                           5   This admission also disproves the statement he never "disseminated PennyMac's
                                                           6   nonpublic data." (Id.) PennyMac's vectors derive from its years of compiled, non-public
                                                           7   borrower data it alone possesses as a Ginnie Mae loan servicer. (ECF No. 39-1, ¶¶ 4,
                                                           8   15.) The data compilation consists of information on how its borrowers perform on their
                                                           9   Ginnie Mae loans over time. (Id. at ¶ 4.) It includes performance, re-performance, default
                                                       10      and foreclosure rates over the life of a loan. (Id.) The vectors are the synthesized results
                                                       11      of PennyMac's non-public data compilation. (Id. at ¶ 15.) Mr. Watts disclosed the data
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      by disclosing the vectors. (Id. at ¶¶ 4, 15.)
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                   Mr. Watts and PropCap still committed misappropriation by use even if Mr. Watts
AKERMAN LLP




                                                       14      "infused" PennyMac's Model with additional formulas and data. BladeRoom Grp. Ltd.,
                                                       15      331 F. Supp. 3d at 987 ("[U]unauthorized use need not extend to every aspect or feature
                                                       16      of the trade secret; use of any substantial portion of the secret is sufficient to subject the
                                                       17      actor to liability.") (quoting Restatement (Third) Unfair Competition § 40 (1995) cmt. c).
                                                       18      The vectors are material Model components. They use historic loan data to predict the
                                                       19      percentage of loans that will result in foreclosure, modification, short sale, deed-in-lieu
                                                       20      of foreclosure, reinstatement or payoff in the future. (ECF No. 39-1, ¶ 15.) These
                                                       21      predictions help PennyMac determine whether to buy potential EBOs, generate cash
                                                       22      flows and create pricing for EBO sales and securitization. (Id. at ¶ 16.) The vectors are
                                                       23      the heart of PennyMac's Model.
                                                       24                   Mr. Watts disingenuously claims the vectors are stale and useless to competing
                                                       25      servicers because PennyMac's "servicing practices" drive its "valuation results." (ECF
                                                       26      No. 50-1, ¶¶ 5, 7.) He cites nothing supporting his hollow position—likely because Mr.
                                                       27      Summers spends paragraphs explaining historic borrower behavior drives EBO
                                                       28      performance assumptions and cashflow models, not servicing techniques. (ECF No. 50-
                                                                                                               6                 CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 11 of 17 Page ID #:459




                                                           1   5, ¶¶ 6, 7, 16-19.) Mr. Watts even acknowledges past performance data is necessary to
                                                           2   create future performance assumptions. (ECF No. 50, pp. 7, 9, 10; ECF No. 50-1, ¶¶ 21,
                                                           3   22.) PennyMac's Model and vectors contain significant data on how Ginnie Mae
                                                           4   borrowers perform over time. (ECF No. 39-1, ¶ 15.) The data would help any servicer
                                                           5   predict how a Ginnie Mae borrower will perform in the future when deciding to purchase
                                                           6   eligible EBO loans. If PennyMac's historic borrower data was irrelevant, other servicers
                                                           7   would use their servicing experience to identify profitable EBO purchases with the same
                                                           8   low-level risk as PennyMac. But PennyMac's market dominance proves they do not. Its
                                                           9   leading EBO trade position evidences the vectors—basing on synthesized historic
                                                       10      borrower data—hold significant value. (Id.) Mr. Watts and PropCap do not dispute
                                                       11      PennyMac derives significant value from their secrecy. (ECF No. 39, pp. 10-12.)
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   Mr. Watts and PropCap highlight the Model's value and the need to keep the Model
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      confidential by categorizing their own model as "proprietary." (ECF No. 50, pp. 4, 7, 8.)
AKERMAN LLP




                                                       14      PennyMac never said it is the only market participant to develop a predictive cashflow
                                                       15      model. (See id.) But PropCap and Watts did not use the other servicers' models—they
                                                       16      used PennyMac's. (ECF No. 50-1, ¶ 22.) They also poached PennyMac employees to
                                                       17      build their EBO business. This is not PennyMac "egotism." It is evidence PropCap
                                                       18      wanted PennyMac's EBO secrets. PennyMac proved its Model is the best through its
                                                       19      fourth quarter 2020 results. (ECF No. 39-1, ¶ 9.) It provides PennyMac a unique
                                                       20      competitive advantage.          (ECF No. 39, pp. 10-12.)      Mr. Watts and PropCap face
                                                       21      misappropriation liability for using and disclosing it.
                                                       22                   4.     Mr. Watts and PropCap continue misappropriating the Model
                                                       23                   Mr. Watts and PropCap's arguments show they are not above stealing PennyMac's
                                                       24      trade secrets and pretending their actions have no consequence. They give this court no
                                                       25      reason to believe their promise the alleged "PropCap model" does not derive from
                                                       26      PennyMac's Model. (ECF No. 50, pp. 8-10, 14, 20.) The court need not buy into their
                                                       27      story, either. "Misappropriation includes not only wholesale pirating of an idea[], but
                                                       28      also the unauthorized utilization of an idea as a starting point or guide in developing a
                                                                                                               7                  CASE NO. 2:21-cv-02992-SB-AS
                                                                                 REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 12 of 17 Page ID #:460




                                                           1   process or as a means to understand what pitfalls to avoid." Yeiser Rsch. & Dev. LLC v.
                                                           2   Teknor Apex Co., 281 F. Supp. 3d 1021, 1048 (S.D. Cal. 2017) (quotation omitted). Mr.
                                                           3   Watts and PropCap stole and used PennyMac's Model. (ECF No. 50-1, ¶¶ 21, 22.) They
                                                           4   cannot take PennyMac's trade secrets—learning and utilizing intimate details about
                                                           5   PennyMac's EBO market success—then develop their own rival trade secret for future
                                                           6   transactions.        Mr. Watts and PropCap do not escape their continued liability and
                                                           7   PennyMac's harm this way.              Using their purported new model still constitutes
                                                           8   misappropriation because they first stole and used PennyMac's Model. See id.
                                                           9                Even if they could avoid their continued misappropriation by building an entirely
                                                       10      separate model, the gaps in their testimony confirm they cannot be believed. They state
                                                       11      the PropCap model is "based entirely on information publicly available from Ginnie Mae
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      and other public sources." (Id. at p. 9.) But they do not state where this alleged "public
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      information" is available. They do not say why they could not include a URL or database
AKERMAN LLP




                                                       14      location in any of their five declarations. (See ECF No. 50-1; ECF No. 50-5.)
                                                       15                   This is because Mr. Summers' testimony proves Ginnie Mae's "publicly-available
                                                       16      data" solely relates to the eligible EBO loans' current delinquency status. (ECF No. 50-
                                                       17      5, ¶ 6.) Contrary to Mr. Watts and PropCap's representation, Mr. Summers never states
                                                       18      he possesses data on whether a loan is "current" or "30 days delinquent." (ECF No. 50,
                                                       19      p. 9.) He only possesses data on whether a loan is 3 to 6 months delinquent. (ECF No.
                                                       20      50-5, ¶¶ 7, 11.) EBO loans are at least 3 months delinquent, confirming Mr. Summers
                                                       21      only possesses existing EBO information. (ECF No. 39, ¶ 6; ECF No. 50-1, ¶ 11.) This
                                                       22      is not historic life-of-loan data. PropCap could not create performance vectors and
                                                       23      assumptions based on this information alone. It even acknowledges performance data is
                                                       24      necessary to create future performance assumptions. (ECF No. 50, pp. 7, 9, 10; ECF No.
                                                       25      50-1, ¶¶ 21, 22; ECF No. 50-5, ¶¶ 6, 7, 16-19.) But Ginnie Mae's available data does not
                                                       26      show how a loan will perform over time. (ECF No. 50-5, ¶¶ 7, 11.) There is no way for
                                                       27      PropCap to create accurate cashflow analysis and performance vectors, like PennyMac's,
                                                       28      without historical data. (See ECF No. 39-1, ¶ 15.)
                                                                                                                8                  CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 13 of 17 Page ID #:461




                                                           1                Mr. Summers also admits creating probability vectors for "loan modifications like
                                                           2   short-sale deeds in lieu of foreclosure." (ECF No. 50-5, ¶ 8.) Yet he could not get deed-
                                                           3   in-lieu or short sale data from Ginnie Mae or public sources. (Id. at ¶ 7.) Only PennyMac
                                                           4   has those data points. (ECF No. 39-1, ¶ 15; ECF No. 50-5, ¶ 3.) Mr. Watts and PropCap
                                                           5   still possess PennyMac's deed in lieu and short sale vectors and have not offered to return
                                                           6   or destroy them. The only logical conclusion is PropCap continues using those vectors
                                                           7   because it cannot obtain the underlying historic borrower data from any other source.
                                                           8                5.     The deal transaction documents are trade secrets
                                                           9                Mr. Watts and PropCap claim business forms or blank contracts, unlike contracts
                                                       10      containing substantive transaction terms, do not enjoy trade secret protection under A1
                                                       11      Electronics, Inc. v. Chang, 2007 WL 9734430 (C.D. Cal. July 18, 2007). (ECF No. 50,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      p. 22.) They then jump to conclude PennyMac's deal transaction documents are "blank
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      contractual documents." (Id. at p. 5.) They cite nothing supportive because PennyMac's
AKERMAN LLP




                                                       14      evidence refutes their spin.          The deal documents are executed contracts between
                                                       15      PennyMac and an EBO purchaser setting out the substantive transaction terms. (ECF
                                                       16      No. 39-1, ¶ 18; ECF No. 39-3, Ex. 2.) By Mr. Watts and PropCap's own admission, they
                                                       17      fall within trade secret definition. (ECF No. 50, p. 22.)
                                                       18                   6.     Mr. Watts and PropCap misappropriated the deal documents
                                                       19                   Like PennyMac's Model, Mr. Watts admits emailing himself PennyMac's deal
                                                       20      transaction documents, violating company policy. (ECF No. 50-1, ¶ 13; ECF No. 39-2,
                                                       21      pp. 22, 23.) This by itself constitutes misappropriation. See Silvaco Data Systems, 184
                                                       22      Cal. App. 4th at 222. He never obtained written management approval before sending
                                                       23      himself the documents and kept them even after ending his employment with PennyMac.
                                                       24      He then referred the counter-parties' outside counsel to PropCap for the purpose of
                                                       25      creating similar contracts. (ECF No. 50-1, ¶ 28.) Mr. Watts and PropCap still have not
                                                       26      returned or destroyed the documents.
                                                       27                   Circumstantial evidence also proves Mr. Watts and PropCap used the transaction
                                                       28      documents. PropCap touts its investment experience as a distraction, but the truth is it
                                                                                                                9                  CASE NO. 2:21-cv-02992-SB-AS
                                                                                 REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 14 of 17 Page ID #:462




                                                           1   had no experience in the EBO market before conspiring with Mr. Watts to steal
                                                           2   PennyMac's business model. (See ECF No. 50, pp. 6-8.) There is no other plausible
                                                           3   reason Mr. Watts used PennyMac's Model as a PropCap employee. (ECF No. 50-1, ¶¶
                                                           4   21, 22.) PropCap does not claim possessing EBO purchase and sale contracts when Mr.
                                                           5   Watts began negotiating EBO deals for PropCap, either. Mr. Watts needed PennyMac's
                                                           6   contracts and term knowledge for the deals he quickly closed at PropCap with
                                                           7   PennyMac's stolen Model. He used the deal documents to fill the void.
                                                           8                Mr. Watts and PropCap cannot claim PropCap's contracts base on its attorney's
                                                           9   "expertise and experience," reflect "standard and customary provisions" or generally
                                                       10      match the market. (ECF No. 50, p. 16.) That testimony must come from their attorney.
                                                       11      And despite Mr. Watts and PropCap's contentions, use includes more than just copying
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      the contractual terms verbatim.             "Employing the confidential information in
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      manufacturing, production, research or development, marketing goods that embody the
AKERMAN LLP




                                                       14      trade secret, or soliciting customers through the use of trade secret information, all
                                                       15      constitute use." PMC, Inc., 78 Cal. App. 4th at 1383. The circumstantial evidence proves
                                                       16      Mr. Watts and PropCap use the deal documents to develop their own favorable EBO
                                                       17      purchase and sale terms. They have no other reason to keep them.
                                                       18      B.           Mr. Watts and PropCap Engaged in Unfair Competition.
                                                       19                   Mr. Watts and PropCap do not dispute they engaged in unfair competition if they
                                                       20      used the misappropriated trade secrets to lure away PennyMac employees. (ECF No. 50,
                                                       21      pp. 20-21.) They instead believe PennyMac cannot succeed on its unfair competition
                                                       22      claim because they never misappropriated PennyMac's trade secrets. (Id.) But they
                                                       23      already admitted taking and disclosing the Model and deal documents then raiding
                                                       24      PennyMac's employees. (ECF No. 50, p. 15; ECF No. 50-1, ¶¶ 13, 21, 22; ECF No. 50-
                                                       25      2, ¶¶ 2, 3; ECF No. 50-4, ¶¶ 2, 3.) They left nothing for PennyMac to prove.
                                                       26                   PropCap claims starting its own cashflow model before hiring Mr. Watts. (Id. at
                                                       27      p. 8.) But PropCap also confirmed "Mr. Watts and Mr. Summers were hired, in part, to
                                                       28      create PropCap's own proprietary model." (Id. at p. 15.) Both statements cannot be true.
                                                                                                              10                 CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 15 of 17 Page ID #:463




                                                           1   Mr. Watts also used PennyMac's Model as a PropCap employee, not some alleged model
                                                           2   PropCap created. (ECF No. 50-1, ¶¶ 21, 22.) He admits not wanting to format a new
                                                           3   file, proving PropCap did not even have a simple template to work from. (Id. at ¶ 22.) If
                                                           4   PropCap had sufficient tools and analytics for navigating the EBO market on its own, Mr.
                                                           5   Watts would have no reason to use PennyMac's proprietary documents as a PropCap
                                                           6   employee. But, consistent with its behavior, PropCap thought it could simply take
                                                           7   PennyMac's entire EBO business model without consequence.
                                                           8   C.           Mr. Watts and PropCap Do Not Refute PennyMac's Harm.
                                                           9                Mr. Watts and PropCap's response to PennyMac's argument it suffered irreparable
                                                       10      harm again bases on their incorrect position no misappropriation occurred. (ECF No. 50,
                                                       11      pp. 22, 23.) But it did.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   They also contend PennyMac provides no direct evidence they conveyed
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13      PennyMac's trade secrets to third parties. (Id. at p. 21.) PennyMac did not need to supply
AKERMAN LLP




                                                       14      the direct evidence. Mr. Watts and PropCap did. Mr. Watts admits he sent the foreclosure
                                                       15      vectors to third parties in his declaration. (ECF No. 50-1, ¶ 21.)
                                                       16                   Trade secret owners can also prove misappropriation with circumstantial evidence.
                                                       17      Yeiser Rsch. & Dev. LLC, 281 F. Supp. 3d at 1048 (citing cases). Mr. Watts admits using
                                                       18      PennyMac's Model when he arrived at PropCap. (ECF No. 50-1, ¶¶ 21, 22.) He then
                                                       19      locked up a one-year deal with PennyMac's competitor using his derived assumptions.
                                                       20      (ECF No. 39-3, Ex. 3.) Mr. Watts put PennyMac's valuable, proprietary Model and
                                                       21      vectors into the market for competing servicers' use. (Id.; ECF No. 50-1, ¶ 21.) Mr.
                                                       22      Watts and PropCap do not dispute this will lead to a significant increase in EBO
                                                       23      purchases across the country and directly result in decreased demand from PennyMac's
                                                       24      third party EBO purchasers. (See ECF No. 39, p. 10-12, 15-16.)
                                                       25                   They also argue PennyMac disproved its harm by delaying complaint filing. (ECF
                                                       26      No. 50, p. 22.) The argument ignores the parties' interactions. PennyMac warned
                                                       27      PropCap against using its proprietary information immediately after Mr. Watts gave his
                                                       28      notice. (ECF No. 39-3, Ex. 5.) PennyMac only learned to distrust PropCap's word when
                                                                                                               11                  CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 16 of 17 Page ID #:464




                                                           1   Mr. Cohen claimed Mr. Watts never violated his confidentiality obligations in February
                                                           2   2021. (Id. at Ex. 6.) PennyMac filed suit less than two months later. (ECF No. 1.)
                                                           3                Mr. Watts and PropCap also acknowledge the unique challenges all businesses and
                                                           4   employees face during the pandemic—they even try taking advantage of it. (ECF No.
                                                           5   50, pp. 11-12.) Work from home restrictions impacted efficiencies for everyone. But
                                                           6   gradual economic recovery and approaching foreclosure restarts make it especially
                                                           7   critical the court issue an immediate injunction. (ECF No. 39-1, ¶ 29.) Mr. Watts and
                                                           8   PropCap do not disguise intending to take advantage of the unprecedented EBO loan
                                                           9   availability or dispute the impending decrease in available loans eligible for buyout.
                                                       10      (ECF No. 50, p. 8.) The court should not permit them to continue using PennyMac's trade
                                                       11      secrets for padding their bottom line before that happens.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      D.           The Equities and Public Interest Favor PennyMac.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13                   Mr. Watts and PropCap claim the equities and public interest favor them because
AKERMAN LLP




                                                       14      PennyMac did not prove they misappropriated a trade secret. (ECF No. 50, p. 23
                                                       15      ("Plaintiff has failed to present any credible evidence that Mr. Watts or PropCap
                                                       16      misappropriated any trade secrets or proprietary information.").) But they again discredit
                                                       17      their own position by admitting Mr. Watts emailed himself the Model and deal transaction
                                                       18      documents in violation of company policy. They should have no issue returning and
                                                       19      destroying all trade secrets, copies and derivatives, if they are not using them. They
                                                       20      should also suffer no harm by an order enjoining their own model's use if competing
                                                       21      servicers can create equivalent performance predictions and cashflow assumptions with
                                                       22      only publicly available Ginnie Mae data and specific servicing techniques.
                                                       23      E.           The Court Should Not Require A Bond.
                                                       24                   Mr. Watts and PropCap do not oppose the court holding no bond is required if the
                                                       25      court grants PennyMac's motion.
                                                       26                                            III.   CONCLUSION
                                                       27                   Mr. Watts and PropCap possess and use PennyMac's trade secrets, even disclosing
                                                       28      PennyMac's valuable performance vectors to third parties. An injunction is necessary to
                                                                                                               12                 CASE NO. 2:21-cv-02992-SB-AS
                                                                               REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
                                                           Case 2:21-cv-02992-SB-AS Document 54 Filed 07/23/21 Page 17 of 17 Page ID #:465




                                                           1   stop further harm. The court should grant PennyMac's motion.
                                                           2   Dated: July 23, 2021.                        AKERMAN LLP
                                                           3
                                                                                                            By: /s/ Erin E. Edwards
                                                           4                                                Justin D. Balser
                                                                                                            Parisa Jassim
                                                           5                                                Taylor T. Haywood
                                                                                                            Erin E. Edwards
                                                           6
                                                                                                            Attorneys for plaintiff Private National
                                                           7                                                Mortgage Acceptance Company, LLC

                                                           8
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET, SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                       13                    CASE NO. 2:21-cv-02992-SB-AS
                                                                            REPLY SUPPORTING MOTION FOR PRELIMINARY INJUNCTION
                                                               59056722;6
